DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the response to restriction filed 5/27/2021, Applicant elected Group I, drawn to a method for producing a powder.  The amendment filed 11/29/2021, Applicant amended claims 14 and 15, previously part of Group I, to be drawn to a method for using the powder of claim 11, a non-elected product claim.  Thus, claims 14, 15, and 19 (dependent upon claim 15) no longer read on the elected group and are considered withdrawn.

Status of Claims
The amendments and arguments filed on 11/29/2021 are acknowledged and have been fully considered.  Claims 1-20 are now pending.  No claims are canceled; claims 1-5 and 11-16 are amended; claims 11-15 and 18 are withdrawn; no claims are new.
Claims 1-10, 16, 17, 19, and 20 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 16, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  claim 1 recites “(vi) further reducing the temperature of the mixture (M1) to obtain a mixture (M2) comprising capsules (K) enclosed in crystals and containing one or more ingredients, wherein the capsules (K) enclosed in crystals and containing the one or more ingredients are obtained by precipitation without spray drying”.  Precipitation can be achieved by several active steps (i.e. supersaturation, temperature, co-precipitation, etc).  The instant specification clearly shows that without spray drying, precipitation in the instant method is achieved by a further step of reducing the temperature of the mixture to cause the .
Claim 4 recites “latent heat accumulators and adsorbents.”  The instant specification generally teaches one or more ingredients which can be latent heat accumulators and adsorbents (see [0063] and [0064]).  However, the instant specification provides no examples of materials which Applicant considers latent heat accumulators and adsorbents, nor does the specification define said terms.  Further the terms have no set definition in the art (specifically in view of the other ingredients recited by the claim). Thus, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claim.
Claims 2, 3, 5-10, 16, 17, 19, and 20 are rejected for depending on an indefinite base claim.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
Applicant argues that the German term corresponding to “latent heat accumulator” is “latentwärmespeicher” and that the attached article from Rompp’s Chemistry Lexicon explains that general heat accumulators can be distinguished by weather sensible heat or latent heat is accumulated.  However, Applicant has not provided an English translation of the document to support this definition.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  
.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611